Citation Nr: 0925550	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability 
also claimed as secondary to a right knee disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1971 in the U.S. Navy and from December 1977 to February 1992 
in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision, which denied 
service connection for his low back disability.  In February 
2006, the RO denied service connection for the Veteran's 
right knee disability.  The May 2006 supplemental statement 
of the case addressed the issue of service connection for a 
low back disability as secondary to a right knee disability.  

The Veteran testified before the undersigned during a 
November 2006 Travel Board hearing.  The transcript has been 
associated with the file.  

This matter was remanded by the Board in April 2007 for 
further evidentiary development.  It now returns for 
appellate review.  


FINDING OF FACT

The evidence is at least in relative equipoise regarding 
whether the Veteran's back disability is related to an in-
service injury or event.  


CONCLUSION OF LAW

The Veteran's low back disability (spondylolisthesis) was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistant Act

As to the claim of service connection for a low back 
disability, that claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

II.	Service Connection

The Veteran contends that he has a low back disability as a 
result of service, or alternatively as secondary to a right 
knee disability.  As noted above, the RO denied the Veteran's 
appeal for service connection for a right knee disability and 
he has not appealed that decision.  As service connection has 
not been established for a right knee disability, it is not 
possible to establish service connection secondary to his 
right knee disability.  See Allen v. Brown, 8 Vet. App. 374 
(1995).  Therefore, the claim for secondary service 
connection must be denied.  Nevertheless, the Board addresses 
the issue of service connection below, and, as will be 
discussed, concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current low back disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Post-service medical records evidence that the Veteran has a 
current diagnosis of grade 1 spondylolisthesis of L5-S1 and 
degenerative disc disease of the lumbar spine.  The Board 
finds that the Veteran has a current disability.  See 
Hickson, supra.  

In reviewing the record, the Board notes that the Veteran was 
discharged from active service in February 1992 after almost 
19 years of active duty.  The Veteran's service treatment 
records for the period of time that he was on active duty 
with the U.S. Navy have been associated with the claims file.  
However, the Veteran's service treatment records from 
December 1977 to February 1992, the timeframe when he reports 
his back pain started, have been lost.  Thus, there is a 
heightened duty to consider applicability of the benefit of 
the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 2215, 
217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran submitted statements and testimony that he had 
low back problems in service for which he sought continuous 
treatment.  During his Travel Board hearing, he testified 
that between December 1977 and February 1992, he was required 
to constantly jump out of helicopters and carry packs on his 
back that weighed between 100 to 200 pounds.  While he cannot 
remember a specific time when he was injured, he testified 
that he began experiencing low back pain in 1982 when he 
began seeking medical treatment for his pain at that time.  
He testified that he sought treatment on a continuous basis 
while on active duty.  

The Veteran also submitted third-party statements from fellow 
servicemen who served with him during his time in the U.S. 
Army.  In a statement dated in May 2008, Mr. [redacted]
indicated that from September 1983 to January 1984 he 
observed that the Veteran was unable to participate in 
physical training or other physical activity due to his 
constant back pain.  He also indicated that the Veteran 
sought medical treatment for his pain on many occasions 
during this time.  In an additional statement, received in 
January 2009, Mr. [redacted] also reported that the Veteran's 
back pain prohibited him from doing physical training while 
on active duty.  He indicated that the Veteran constantly 
sought medical treatment for his back.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced and his fellow servicemen 
are competent to report on what they witnessed.  See Layno, 
surpa.  The Board finds that the Veteran's statements as well 
as those presented by his fellow servicemen are consistent.  
In light of the fact that the Veteran's service treatment 
records are missing, and the heightened duty to consider 
applicability of the benefit of the doubt rule, the Board 
finds these statements serve to corroborate the occurrence of 
in-service events.  As such, the Board gives them much 
probative value.  Buchanan, supra.  

There are no post-service medical records or other 
contemporaneous evidence of a back disability from the time 
of the Veteran's service discharge in February 1992 until 
November 1998.  The treatment records from Family Medical, 
P.C. indicate that the Veteran sought treatment in November 
1998 for "follow up for ER seen Sunday [2 days earlier] for 
back pain."  The assessment was back strain.  Three days 
later, his back was noted to be much better.  Back strain was 
again the assessment.  

In an April 2001 treatment note from Dr. Terry, the Veteran 
complained of back and leg pain.  The Veteran stated that he 
had problems with "arthritis" in his low back but denied 
any specific injury to his back.  The Veteran told the 
examiner that he jumped out of helicopters and performed 
"paratrooper type activities" while inservice, which caused 
trauma to his back.  Reviewing the provided X-ray films, the 
physician noted that the Veteran had spondylolisthesis at L5-
S1, with significant loss of the disk.  He opined that due to 
the calcification on the lower vertebral body, his diagnosis 
appeared to have been a long term problem.  An MRI study of 
the lumbar spine was ordered.  The May 2001 MRI report showed 
a diagnosis of spondylolisthesis of L4 and L5 with marked 
narrowing of the disc space and posterior displacement of the 
disc material with slight encroachment of the dural sac.  
Thereafter, Dr. Terry opined in July 2001 that the Veteran's 
degenerative disc problems at L5-S1 as well as his 
spondylolisthesis at L5-S1 were not related to the Veteran's 
knee problems.  

In November 2003, the Veteran submitted to chiropractic 
treatment from Wilson County Chiropractic for low back pain.  
The November 2003 treatment note provided that X-rays showed 
moderate spondylolisthesis of L5, a grade II slippage, and 
arthritis, which indicated an old injury.  The examiner 
indicated that the spondylolisthesis was the main factor 
contributing to the Veteran's low back pain, which probably 
occurred in or was aggravated by his active duty.  The 
Veteran sought chiropractic treatment from November 2003 to 
September 2005.  

In February 2006, the Veteran sought an opinion from Dr. 
Terry regarding the etiology of his low back to include as 
secondary to his right knee injury.  In his letter, the 
Veteran indicated that he (i) was injured during his first 
tour of active duty, in 1968, while playing in an intramural 
basketball game, (ii) jumped out of helicopters about five to 
ten feet off the ground wearing sacks weighing about 100 to 
250 pounds, (iii) ran on pavement for 16 years, and (iv) 
repelled from cliffs and helicopters and hit the ground hard 
with the heavy sacks.  He reiterated his testimony that he 
was treated in service for his low back pain, given an X-ray, 
and told by the medical doctors that he had arthritis of the 
spine.  He provided that he has lived in constant pain with 
his back from his time in the military.  

In a February 2006 letter, Dr. Terry reiterated the history 
provided by the Veteran above.  He noted the Veteran's 
consistent statements that he submitted to treatment while in 
service and was told he had arthritis of the spine.  He then 
opined that the Veteran was likely to have had degenerative 
arthritis significantly contributing to his military 
activities.  Based upon the following, the physician opined 
that while it was unlikely that the Veteran's osteoarthritis 
to occurred in-service, he likely had spondylolisthesis while 
in-service.  

In April 2009, the Veteran submitted to a VA examination 
wherein the examiner reviewed the claims file and all 
associated medical evidence.  An April 2009 X-ray report 
showed grade 1 spondylolisthesis of L5 to S1, most likely due 
to facet arthropathy, marked narrowing of the L5-S1 disc 
space, and a transitional S1 segment.  Based upon a review of 
all available private and service-related documents, the 
examiner provided that he could not resolve the issue of 
etiology without resorting to mere speculation although the 
Veteran appeared believable and had been diagnosed with 
degenerative disc disease of the lumbar spine.  The examiner 
based this conclusion on the fact that the Veteran's service 
treatment records were lost and therefore he was only able to 
rely on the Veteran's own history of the in-service events.  

Based a review of the following evidence, the Board finds 
that the evidence weighs in favor of the Veteran's service 
connection claim.  While the Veteran's back disability was 
not established until approximately 6 years post-service, 
which weighs against the claim, the evidence of record does 
not contain any evidence which expressly negates a connection 
between the Veteran's current diagnosis and service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000)(evidence of a prolonged period without medical 
complaint can be considered in service connection claims).   

The only clinicians that addressed the nexus question did not 
provide an opinion that weighs against the contended causal 
relationship.  In fact, in the November 2003 and February 
2006 letters, the examiners essentially linked the Veteran's 
spondylolisthesis to service by history provided by the 
Veteran.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the Veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the Veteran that 
formed the basis for the opinion.  However, the Court held 
that the VA and Board may not simply disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  Thus, the question 
is whether the history reported by the Veteran on examination 
is contradicted by the record; if it is not, the opinion in 
question is competent evidence.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  
In this case, there are consistent statements from the 
Veteran and fellow servicemen who, all reported that the 
Veteran suffered low back problems during active duty.  
Again, while the Veteran and the servicemen are not shown to 
have the medical training or expertise as to render competent 
opinions that the Veteran's low back disability was present 
in service, they are competent to testify as to what they 
witnessed and experienced on any given occasion.  Espiritu, 
supra; see Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Further still, the treatment notes from Family 
Medical, P.C. and Dr. Terry both provide that X-ray reports 
showed conditions in the Veteran's lumbar spine which 
indicated a long term back problem.  Under these 
circumstances, the February 2006 opinion is evidence that 
weighs in favor of the contended causal relationship.

As provided above, the VA examiner who addressed this matter 
was unable to provide an opinion without resorting to 
speculation.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
The medical statement here is inconclusive and can be 
afforded little probative weight. Id.  However, such evidence 
neither weighs in favor or against the claim.  

In view of the foregoing, the Board finds that it is at least 
as likely as not that the Veteran's low back disability began 
during active service.  With application of the doctrine of 
reasonable doubt, service connection for a low back 
disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a low back disability 
is granted.  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


